Title: From George Washington to Robert Dinwiddie, 10 June 1752
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
King George Coty June 10th 1752

Being impatient to know Colo. Fitzhugh’s result; I went to Maryland as I returned Home He is willing to accept of the Adjutancy of the Northern Neck, if he can obtain it on the terms he proposes; which he hardly expects will be granted Him: The inclosed is his Letter, wherein I believe he inform’s of his intention. He told Me, he would, when conveniency admitted, build a House in Virginia, at which he should sometimes reside. If I could have the Honour of obtaining that, in case Colo. Fitzhugh does not, or either of the other two; should take the greatest pleasure in punctually obeying from time, to time, your Honours commands; and by a strict observance of my Duty, render myself worthy of the trust reposed in Me: I am sensible my best endeavours will not be wanting, and doubt not, but by a constant application to fit myself for the Office, coud I presume Your Honour had not in view a more deserving Person I flatter myself I should meet with the approbation of the Gentlemen of the Council I am Yr Honours most Obt & very Hble Sert

G: Washington

